DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's amendment and remarks filed on 11/17/2020 are acknowledged.
Claims 9-18 are pending. 

Claims 13-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions/Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/04/2020.

Claims 9-12 are presently under consideration.



3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claim 9 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claim 9 is indefinite, because the claimed antibody possesses mutually exclusive properties, i.e. it induces proliferation of CD4+ T cells, and at the same time reduces proliferation of T cells other than regulatory T cells, which include CD4+ T cells.  

conservative amino acid substitutions in the sequence set forth in SEQ ID NO:25,” because it is unknown how many non-conservative amino acid substitutions a CDRH3 sequence may comprise while still being within the scope of the claim.

Therefore, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claim 9 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not enable one of skill in the art to make and use an antibody possessing the recited combination of structural features and functional properties without undue experimentation.  

In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claim 9 is directed to an anti-ICOS antibody which comprises a CDRH3 of SEQ ID NO: 25.  The specification discloses in Table 1 at p. 6 that SEQ ID NO: 25 is the amino acid sequence of CDRH3 of mAb 88.2.

Claim 9 requires that the claimed antibody possess the following functional properties:
(i) the antibody induces IL-10 and IFN-gamma production in T cell cultures;
(ii) the antibody induces CD4+ T cells proliferation;
(iii) the antibody reduces the proliferation of T cells other than regulatory T cells;
(iv) the antibody increases the immunosuppressive function of regulatory T cells.

According to the specification, mAb 88.2 either does not satisfy requirements (i) – (iii), or possibly satisfies some of them only under limited conditions.

The requirement that “the antibody induces IL-10 production in T cell cultures” is satisfied by mAb 88.2 only under certain specific conditions.  In pre-activated CD4+ T cells, mAb 88.2 added to anti-CD3 induced IL-10 production (p. 37-38).  In the presence of exogenous IL-2, mAb 88.2 added to anti-CD3 induced IL-10 production in Treg and Tconv from tonsils of healthy donors, as well as in CD4+ T cells from a tumor (Fig. 3B, 3C).  However, in blood CD4+ T cells from healthy donors, mAb 88.2 added to anti-CD3 did not induce IL-10 production unless exogenous IL-2 was added (Fig. 4C).  Therefore, unless experimental conditions are specified in the claim, an antibody comprising SEQ 

The requirement that “the antibody induces IFN-gamma production in T cell cultures” does not appear to be satisfied by mAb 88.2.  According to the specification (p. 31-32, p. 45; Fig. 3), ICOS and CD3 co-stimulation in the presence of exogenous IL-2 does not favor IFN-gamma secretion: both purified Tconv and Treg subpopulations secrete low levels of IFN-gamma, and similar experiments with T cells purified from tumor demonstrated that the levels of IFN-gamma are weaker in response to ICOS compared to CD28 engagement.

The requirement that “the antibody induces CD4+ T cells proliferation” does not appear to be satisfied by mAb 88.2.  According to the specification (p. 32, 45; Fig. 4A), no proliferation of CD4+ memory T cells is observed in response to anti-CD3/88.2 stimulation, and co-engagement of ICOS and CD28 slightly reduces the proliferation of CD4+ memory T cells compared to only CD28 engagement.

The requirement that “the antibody reduces the proliferation of T cells other than regulatory T cells” does not appear to be satisfied by mAb 88.2.  According to Fig. 3A, Tconv (i.e. T cells other than regulatory T cells) from healthy donors proliferate in response to anti-CD3/88.2 beads in presence of exogenous IL-2.  According to Fig. 4A, addition of mAb 88.2 to anti-CD2 and anti-CD28 mAbs slightly reduces the proliferation of CD4+ memory T cells (from about 2.7 to about 2.0 units), but only in the absence of IL-2.  As one of skill in the art is aware, CD4+ memory T cells constitute one of several types of T cells other than regulatory T cells.

The recited functional properties of the claimed antibody are determined, in large part, by the epitope to which the antibody binds, which is turn is largely determined by the amino acid sequences of CDR3 of the heavy chain, or SEQ ID NO: 25 in the present case.  Since the disclosed antibody 88.2 does not possess these functional properties, an ordinary artisan would reasonably conclude that experimentation aimed 



7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644